 

Exhibit 10.57

 

TENTH AMENDMENT TO LEASE ASSIGNMENT, ASSUMPTION, and CONSENT TO ASSIGNMENT

 

THIS TENTH AMENDMENT TO LEASE, ASSIGNMENT, ASSUMPTION, AND CONSENT TO ASSIGNMENT
(the “Tenth Amendment to Lease”), made as of the 15th day of July, 2014, by and
between SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North Carolina limited
partnership (the “Landlord”), and GENTRIS CORPORATION, a Delaware corporation
(the “Assignor”) and GENTRIS, LLC, a Delaware limited liability company ( the
“Assignee”).

 

WITNESSETH

 

A. WHEREAS, Landlord and Assignor, as Tenant, entered into a certain Lease
Agreement dated as of June 12, 2004, amended by letter agreement dated October
21, 2004, by Second Amendment to Lease dated June 17, 2005, by Letter Agreement
dated September 19, 2005, by Third Amendment to Lease dated May 25, 2006, by
Fourth Amendment to Lease dated December 20, 2007, by Fifth Amendment to Lease
dated June 15, 2009, by Sixth Amendment to Lease dated June 3, 2010, by Seventh
Amendment to Lease dated October 26, 2010, by Eighth Amendment to Lease (the
“Eighth Amendment”) dated July 29, 2011 and the Ninth Amendment to Lease dated
November 7, 2012 (collectively, the “Lease”), a copy of which is attached as
Exhibit A, for certain space known as Suite 400, in the Building located at 133
Southcenter Court, Morrisville, Wake County, North Carolina, as more
particularly described in the Lease; and

 

B. Pursuant to and in connection with a certain transaction involving Assignor
and Assignee (the “Transaction”), all of Assignor’s right, title and interest in
and to the Lease is being acquired by and assigned to Assignee as of the
effective date of the Transaction (the “Transaction Effective Date”), which is
anticipated to occur on or before July 15, 2014.

 

C. In connection with the Transaction, the Lease requires the Landlord to
consent to such assignment.

 

D. The Landlord and Assignee in conjunction with this Transaction wish to extend
the term of the Lease, and set forth the Monthly Minimum Rent for the extended
term along with amending certain other terms of the Lease;

 

NOW THEREFORE, in consideration of the premises contained herein, the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which is hereby acknowledged, the parties agree to amend the
Lease as follows:

 

1. Assignment, Assumption, and Consent: As of the Transaction Effective Date,
Assignor hereby assigns and transfers unto Assignee all of Assignor’s rights,
title and interest as Tenant in and to the Lease. Assignee hereby accepts this
Assignment and agrees to assume and be bound by and to perform all of the duties
and obligations as Tenant under the Lease, and shall be liable to Landlord for
the performance thereof. After the Transaction Effective Date, all references in
the Lease to Tenant shall mean the Assignee. Assignor shall not be released from
any obligations or duties under the Lease and shall remain fully liable thereon
notwithstanding this Assignment. As part of the assignment, Assignor will assign
its current Security Deposit with a balance of $22,726.73 to Assignee and any
future refund of the Security Deposit, if any, shall be made exclusively to
Assignee. The Landlord hereby consents to the assignment and assumption of this
Lease. Assignor and Assignee agree and acknowledge that the Demised Premises
shall be used for the use as defined in the Lease, and for no other purpose
whatsoever without the written consent of Landlord.

 

2. Notices: Assignor’s address for purposes of notice and for all other purposes
under the Lease shall be:

 

c/o Hughes Pittman & Gupton, LLP
1500 Sunday Drive, Suite 300
Raleigh, NC 27607 Telephone: 919-232-5900
Facsimile: 919-232-5901
Attention: Tim C. Gupton

 

Assignee’s address for purposes of notice and for all other purposes under the
Lease shall be:

 

c/o Cancer Genetics, Inc.
Meadows Office Complex
201 Route 17 North, 2nd Floor
Rutherford, NJ 07070
Telephone: 201-529-9200
Facsimile: 201-528-9201
Attention: Panna Sharma, President

 

3. Conditions Precedent. Notwithstanding anything to the contrary, this Tenth
Amendment to Lease shall become effective only upon receipt by Landlord of
written notice of the consummation of the Transaction from Assignor, and if such
notice is not received by Landlord on or before October 1, 2014, this Tenth
Amendment to Lease shall be null and void.

 

   

 

 

4. In connection with the extension of the Lease term and setting forth of
Monthly Minimum Rents, Landlord and Tenant agree to the following:

 

  a. Page Two - Section 1.02 - Term of the Lease. Delete “May 31, 2019” and
insert “May 31, 2020” in its place.         b. Page Three - Section 1.04 -
Monthly Minimum Rent and Adjusted Monthly Minimum Rent. At the end of the rent
table that states:

 

Date Range  Rentable
Square Feet   Minimum
Annual Rent   Monthly
Minimum Rent   Per Rentable
Square Foot  06/01/2018 Through 05/31/2019   24,906   $316,272.40   $26,356.03  
$12.70 

 

Insert the following:

 

Date Range  Rentable
Square Feet   Minimum
Annual Rent   Monthly
Minimum Rent   Per Rentable
Square Foot  06/01/2019 Through 05/31/2020   24,906   $324,179.21   $27,014.93  
$13.07 

 

  c. Page Four - Section 1.06 - Rent Abatement. Add the following at the end of
Section 1.06:           Notwithstanding the rent chart set forth in Section 2 of
the Eight Amendment to Lease, Twelve Thousand Dollars ($12,000.00) monthly of
the Monthly Minimum Rent due for each of the months from July, 2014 through
December, 2014 shall be abated (the “Tenth Amendment Abatement Months”). During
the Tenth Amendment Abatement Months, Tenant shall continue to pay the balance
of Eleven Thousand Eight Hundred Seventy-seven and 27/100 Dollars ($11,877.27)
monthly of the Monthly Minimum Rent along with all Direct Expenses due under the
Lease. The entire Monthly Minimum Rent that was abated for the Tenth Amendment
Abatement Months, along with any previous Rent Abatement afforded by the Lease
shall immediately become due and payable upon the occurrence of an Event of
Default past all applicable cure periods, by Tenant under the Lease.         d.
Termination of all Rights of First Offer, Rights of First Refusal, and Expansion
Rights: All rights contained in the Lease and its amendments that give Tenant
any rights to spaces in the Property other than the Demised Premises are hereby
terminated. This includes, but is not limited to the following:

 

  (i) Sixth Amendment to Lease - Section 8 - Contingent Space. This section is
deleted in its entirety.         (ii) Eighth Amendment to Lease - Section 11 -
Right of First Offer. This section is deleted in its entirety.         (iii)
Eight Amendment to Lease - Section 12 - Right of First Refusal. This section is
deleted in its entirety.         (iv) Ninth Amendment to Lease - Section 2. This
section is deleted in its entirety.

 

e.At Landlord’s request with ninety (90) days prior written notice from
Landlord, Tenant agrees to relinquish any or all of that part of the Demised
Premises identified as the Third Expansion Space on the Eighth Amendment to
Lease (that being the Four Thousand Three Hundred Fifty (4,350) rentable square
feet) as shown on Exhibit A of the Eighth Amendment to Lease (the “Relinquished
Portion”). The Monthly Minimum Rent will be reduced based on the size of the
Relinquished Portion on a per square foot basis effective as of the date that
Landlord takes possession of the Relinquished Portion. In addition, the Direct
Expenses will be reduced to reflect the decreased square footage of the Demised
Premises and its pro-rata share. Landlord will pay for the costs of separating
the Relinquished Portion from the Demised Premises.

 

5. Assignor and Assignee warrant there have been no dealings with any broker
other than Aldene E. “Dee” Creech Osborne of NAI Carolantic Realty, Inc. in
connection with this Tenth Amendment to Lease.

 

6. This Tenth Amendment to Lease may be executed in counterparts, each of which
when so executed shall be deemed to be an original and such counterparts shall
together be constitute and be one and the same instrument. Counterpart
signatures need not be on the same page and shall be deemed effective upon
receipt.

 

7. Except as herein amended, the terms and conditions of the Lease shall remain
in full force and effect. Each person signing as Landlord, Assignor or Assignee
warrants and represents that she or he is authorized to execute and deliver this
Tenth Amendment to Lease and to make it a binding obligation of Landlord,
Assignor or Assignee. Capitalized terms not otherwise defined in this Tenth
Amendment to Lease shall have the meaning set forth in the Lease.

 

 -2- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed the date and year first above written.

 

  LANDLORD:       SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North Carolina
limited partnership         By: SOUTHPORT BUSINESS PARK INVESTORS CORPORATION, a
North Carolina corporation,
its general partner         By:       Richard G. Sullivan     Vice President    
    ASSIGNOR:       GENTRIS CORPORATION,   a Delaware corporation         By:  
  Name:     Title:           ASSIGNEE:       GENTRIS LLC,   a Delaware limited
liability company         By:     Name:     Title:  

 

 -3- 

 

 

EXHIBIT A - Lease

 

[Intentionally omitted]

 



   